Case 1:18-cr-00098-ELH Document 33 Filed 08/26/19 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
V. * — Criminal No.: ELH-18-098
FERNANDO CRISTANCHO *
Defendant.
* * x *k * * * *

MOTION TO ORDER PSYCHIATRIC OR PSYCHOLOGICAL EXAMINATION
AND REPORT TO DETERMINE MENTAL COMPETENCY OF THE DEFENDANT AND
FOR HEARING, IF NECESSARY

The defendant, Fernando Cristancho, by and through his attorney, Joseph Murtha,
Esquire, pursuant to Title 18 U.S.C. §4241(b) respectfully moves that the Court order that a
psychiatric or psychological examination of the defendant be conducted and that any reports be
filed with the Court. Following the submission of any reports schedule a hearing, if warranted, -
to determine the mental competency of the defendant, and in support thereof, states the
following:

1. On February 1, 2018, an indictment was handed up by the grand jury sitting for
the District of Maryland, charging the defendant with a single count of production of child
pornography.

2. On August 1, 2018, the defendant appeared for an initial appearance . At that time
the government moved for detention and on August 2, 2018, the Court entered an order of
detention.

3. On or about April 24, 2019, a superseding indictment was handed up by the grand
jury sitting for the District of Maryland charging the defendant with a single count of coercion

and enticement of a minor, as well as counts of production of child pornography and possession

of child pornography.
Case 1:18-cr-00098-ELH Document 33 Filed 08/26/19 Page 2 of 3

4, Mr. Cristancho has been detained since the date of his arrest on the underlying
State charges which were the impetus for the federal charges filed in this matter. Since August 1,
2018, Mr. Cristancho has been detained in the custody of the United States Marshal Service since
his initial appearance before this Court. Mr. Cristancho is currently being held at the Chesapeake
Detention Facility in Baltimore, Maryland.

5. Undersigned counsel has regularly met with Mr. Cristancho, and within the past
two months has observed a gradual deterioration of the Mr. Cristancho’s mental health to such a
degree that it has interfered with Mr. Cristancho’s ability to effectively assist in his defense
because of the inability to constructively participate in discussions about the resolution of this
matter. Undersigned counsel believes that “there is reasonable cause to believe that the defendant
may presently be suffering from a mental disorder or defect rendering him mentally incompetent
to the extent that he is unable to understand the nature and/or consequences of the proceedings
against him or to assist properly in this defense.” 18 U.S.C. §4241(a).

6. Counsel for Mr. Cristancho has offered to the government his observations of
the defendant that are the basis for the expressed concern and reason for the filing of this request,
and is willing to offer this information to the Court, if requested.

7. Undersigned counsel has advised the government, as well as the Court, of the
intention to file this motion, and Paul Budlow, Assistant United States Attorney, has indicated
that the government does not oppose the defendant’s request.

8. The government has reviewed this request, as well as the accompanying order,
and does not object to the form and substance of both documents.

WHEREFORE, counsel for Mr. Cristancho respectfully requests that the Court order
a psychiatric or psychological examination and report and order that the defendant be forthwith

transported to the appropriate Federal Bureau of Prisons facility for such examination.
Case 1:18-cr-00098-ELH Document 33 Filed 08/26/19 Page 3 of 3

Respectfully submitted,

-S-
Joseph Murtha
Federal Bar No. 23725
Murtha Psoras & Lanasa, LLC
1301 York Road, Suite 200
Lutherville, Maryland 21093
(410) 583-6969

Counsel for the Defendant
Fernando Cristancho

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 23rd day of August, 2019, a copy of the
foregoing Motion to Order Psychiatric or Psychological Examination and Report to Determine
Mental Competency of the Defendant and for Hearing, if Necessary was sent by electronic
transmission to Paul E. Budlow, Assistant United States Attorney, (Paul.Budlow@usdoj.gov)
Office of the United States Attorney for the District of Maryland, 36 S. Charles Street, Suite 400,
Baltimore, Maryland 21201.

-S-
Joseph Murtha

JM10270
